[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendant's motion to strike is denied as to the statute of limitations grounds. "A claim that an action is barred by the lapse of the statute of limitations must be pleaded as a special defense, not raised by a motion to strike." Forbes v. Ballaro,31 Conn App. 235, 239, 624 A.2d 389 (1993); see also Practice Book § 10-50. Nonetheless, the plaintiff fails to allege sufficient facts to state a claim against the defendants Diane Polan, Norman Pattis, William Palmieri, Katrena Engstrom, Angelica Papastavros, David Bachman and Frederick O'Brien, all supposedly lawyers for Mr. John Williams' various firms. In addition, the plaintiff fails to allege sufficient facts to state a claim against Ellen Dahl, Mr. John Williams' supposed wife. Accordingly, the defendant's motion to strike is granted as to the second ground, demanding that the complaint be stricken as to the previously enumerated defendants.
So ordered.
D'ANDREA, J.